Case 1:20-cv-00621-RPK-SMG Document 5 Filed 05/05/20 Page 1 of 4 PageID #: 30
May 1st, 2020                                            Case #: 1:20-cv-00621 -RPK-SMG


Your Honor,

The Pro Se Office suggested that I write to you directly to explain my situation. I have been
unable to obtain home addresses for the majority of individual defendants in my case. I have
their work addresses, but because of ongoing quarantine efforts, defendants will not be found
at work in the immediate future. Given the extraordinary circumstances at present, I beg the
court to extend the deadline for service of process by 30 days.

Sincerely,
Jan-Michael Rives
Plaintiff                                                                   FILED
                                                                          IN CLERK'S OFFICE
                                                                     U.S. DISTRICT COURT E.D.N.Y.

                                                                     ★ MAY 0 5 2020           ★

                                                                      BROOKLYN OFFICE




                                                                                                    u.
                                                                            Jl'
                                                                                     MAY 0-i 2020

                                                                            PRO SE OF               CE
Case 1:20-cv-00621-RPK-SMG Document 5 Filed 05/05/20 Page 2 of 4 PageID #: 31




                                                                    V
            Case 1:20-cv-00621-RPK-SMG Document 5 Filed 05/05/20 Page 3 of 4 PageID #: 32          U.S.POSTAGE

     f 5/sf 5f^
/^r^w /(T
                                                                                 1^0030000105627

   M        100I'{          Ift.               Al.
                                   Pr. S.
                                     Ii.>w
                                       D.64^..^ .f ygy
                                                Plo-OA.
                                                 nx.o\
621-RPK-SMG Document 5 Filed 05/05/20 Page 4 o
